Morton J.
delivered the opinion of the Court. It was by v*rtue °f the collector’s warrant for the collection of the tax re-assessed that the distress was made; and the justification of the defendants rests upon the validity of this re-assessment If the first tax was legally assessed, the re-assessment was void. The objection to the legality of the first assessment is, that the assessors, by mistake, included several persons who were not inhabitants of ihe parish nor liable to be taxed in it. The taxes against these individuals could not be collected. This would leave a deficit in the sum to be raised, but would not affect the relative proportions of the persons liable to taxation. The effect upon the parish would be the same if some persons legally assessed proved to be unable to pay their taxes. The deficiency could be supplied by increasing a subsequent tax.
The accidental omission of any taxable polls or estate, in the assessment of any county, town or parish tax, although it would increase the proportions which those assessed would be holden to pay, would not render the whole assessment void. *5015 Mass. R. 547. In all towns it would be difficult, and in large ones almost impossible, for the most vigilant assessors to make any tax entirely correct, so that no polls or estate not liable to taxation should be included, nor any which are liable should be omitted. To hold assessments to be void for these causes would be productive of immeasurable inconvenience in raising the revenues necessary to defray the expenses of the State, and of the counties, towns, and other corporations in it. We are therefore of opinion, that the first tax was legally assessed and might have been enforced against all persons rightfully included in the lists.
Another question raised in the case is, whether the plaintiff was liable to be taxed for the year 1824, in the parish of which the defendants were the assessors. We think he was not.
Assessments are made in reference to the first day of May. They are founded upon valuations taken by the assessors of each town and parish, which are intended to be correct invoices of the polls and estates in the respective towns and parishes liable to taxation on that day. ' Previous to the first day of May, 1824, the plaintiff had separated himself from the parish of which the defendants were the assessors, had joined a religious society in another town, and had furnished to the former parish the legal evidence of these facts.1 He thereby became liable to be taxed in the society which he joined, and was as much exempted from taxation in the parish which he left, as if he had actually removed without its terri torial limits. If he remained liable to be taxed by the defendants, he was subject to taxation in two religious corporations at the same time, and holden to contribute towards the support of two religious teachers, upon the ministry of one of whom he did not attend. This would be alike unjust and inconsistent with that perfect freedom, in relation to religious opinions and the support of public worship, which is intended to be established and protected by the laws of this commonwealth.
The statute of 1823, c. 106, which prescribes the mode in which a membet of one religious society may withdraw *502from it and become a member of another, provides that the Person withdrawing “ shall remain liable to pay all such taxes as may have been actually granted or assessed against him previous to such separation.” The plaintiff had not been actu lib- assessed when he withdrew, and we think the tax had not been granted within the meaning of this statute, so as to render the plaintiff liable to be assessed for his proper tion of it.
By recurring to the records which are referred to in the bill of exceptions, it appears, that the money to defray the parish expenses for the year 1823 was granted in the month of May of that year. The vote passed April 27, 1824, to raise money to defray the parish expenses for that year, was prospective and the tax was intended to be assessed upon a valuation to be made on the first of May following ; otherwise the expenses of two years would be brought into one ; and two successive taxes be founded upon one valuation. This cannot be done. Nason v. Whitney, 1 Pick. 140, [2d edit. 144, n. 1.] Any person becoming an inhabitant of the parish after the passing of this vote and before the first of May, would have been liable to be assessed his proportion of it. The tax was not actually granted so as to bind the plaintiff, before the appropriation of the money at the adjourned meeting in May following. Until that time the whole subject was under the control of the parish, and the former vote might have been reconsidered and a different sum granted, or the parish might have omitted to make any grant. Pond v. Negus, 3 Mass. R. 233.1
The defendants do not bring themselves within the protection of the statute of 1823, c. 138, § 5. Although the money collected by this illegal distress and paid into the parish treasury, might have been recovered back by an action for money had and received against the parish (Amesbury W. & C. Manuf. Co. v. Amesbury, 17 Mass. R. 461,— Sumner v. First Parish in Dorchester, 4 Pick. 361 ; [Boston v. Preston, 12 Pick. 7]) ; yet in that form of action the remedy might not have been commensurate with the injury, and the *503plaintiff was not bound to resort to that mode of redress. The defendants were not “ required ” by the parish to assess the money to be raised, upon the polls and estates of any ' but taxable inhabitants of the parish ; nor to re-assess a tax which had once been legally as .essed. Gage v. Currier, 4 Pick. 399, [2d ed. 405, n. 1.]1

Judgment affirmed.


 See Revised Stat. c. 20, § 4; Sumner v. First Parish in Dorchester Pick. (2d ed.) 363, n. 1; Little v. Merrill, 10 Pick. 546


 See Waldron v. Lee, antet 330, 331.


 See Revised Stat. c. 7, § 44.